20 F.2d 302 (1927)
UNITED STATES ex rel. D'ISTRIA
v.
DAY, Commissioner of Immigration.
No. 386.
Circuit Court of Appeals, Second Circuit.
June 6, 1927.
Gaspare M. Cusumano, of New York City, for appellant.
Albert D. Smith, of Brooklyn, N. Y., for appellee.
Before MANTON and L. HAND, Circuit Judges, and CAMPBELL, District Judge.
L. HAND, Circuit Judge (after stating the facts as above).
No point is raised that this writ was directed to the Commissioner of Immigration, and not to the master of the vessel. We do not, therefore, consider its propriety in this regard, or whether detention *303 by the master at the Commissioner's order was detention by the Commissioner himself.
The cause comes up upon the petition, the return and the evidence taken before the District Court. This was irregular. As there was no traverse under Revised Statutes, § 760 (Comp. St. § 1288), and as the return did not show that the relator had not had a fair hearing, there was, strictly speaking, no issue, and nothing for the court to try, since the return is conclusive unless traversed. Crowley v. Christensen, 137 U. S. 86, 94, 11 S. Ct. 13, 34 L. Ed. 620; Stretton v. Rudy, 176 F. 727 (C. C. A. 5). However, since the parties treated the return as though it had been impeached by a traverse, and the court took evidence on that understanding, we ignore this formal error.
Section 33 of the act of 1917 (Comp. St. § 4289¼rr) makes it unlawful to discharge a seaman in the United States, unless he intends to reship on another vessel bound to a foreign port, and then only in conformity with such regulations as the Secretary of Labor may promulgate. This section survives and is consistent with the Quota Act of 1924, section 3 (5), being Comp. St. § 4289¾aa, which exempts from the quota seamen seeking to enter temporarily in pursuit of their calling. Section 19 of the Quota Act (Comp. St. § 4289¾ii) forbids any seaman "excluded from admission" to land except as allowed by the regulations. We read it as meaning that an alien seaman discharged in the United States is "excluded from admission" by section 33 of the act of 1917, unless he intends to reship and satisfies the regulations passed to ascertain that intention. Possibly section 19 is redundant, but like section 3 (5) it is consistent with section 33 of the act of 1917. The only relevant regulation is rule 6, subdivision E, paragraph 4, which requires a seaman to establish to the satisfaction of the immigration inspector that he seeks to enter solely in pursuance of his calling and that he does not intend to abandon it. This is a valid regulation and lawfully imposes the burden upon the seaman.
However, while we agree that the procedure may be summary, and indeed was intended so to be, we think that the inspector must accord the seaman a fair hearing, and give him the chance to show that he is landing as the statute requires. The record shows that in the case at bar the inspector did not do this. Relying upon the suspicious evidence of the manifest, his questions to the master, and the letter to the department, he merely passed the suspected seamen before him in line, and thereupon ordered their detention. Thus he deprived them of any opportunity to disabuse him of his suspicions and to prove their intent.
The detention was therefore unlawful, and the writ should have been allowed. However, this does not involve the release of the relator. The proper procedure is to remit him to the custody of the Commissioner, who should then give him a hearing before a duly detailed immigration inspector. Tod v. Waldman, 266 U. S. 113, 45 S. Ct. 85, 69 L. Ed. 195. Detention by that inspector, assuming that the hearing be fair, and that the relator does not succeed in carrying the burden of proof imposed by the regulation will be valid. We have no reason at this stage of the case to pass upon any questions which may be raised at that time, as the record will almost certainly be different.
The act of 1917 does not give a seaman the right to a hearing before a board of special inquiry, nor to an appeal to the Secretary of Labor. Hearings before such boards and appeals from their findings are provided by section 16 of that statute (Comp. St. § 4289¼i), but they are only meant for immigrants seeking general admission to the United States. The interest here involved concerns no more than the seaman's temporary entrance in search of another berth, and is limited to 60 days by rule 6, subdivision I, paragraph 2. It is a much less vital matter than an unrestricted entry, which generally presupposes a change of domicile, and the hope of a change in allegiance. What Congress thought necessary protection in the one case was presumptively not meant to apply to the other. At least there is no intimation of it.
Nor does section 20 of the Quota Act of 1924 (Comp. St. § 4289¾j) give an appeal to the Secretary of Labor as the relator argues. Detention and deportation are quite different things; only the Secretary may deport. We incline to believe that the section speaks distributively and refers detention to the action of the inspector, and deportation to that of the Secretary. That is consistent with the general plan of the immigration statutes, and best suits the language used, which on any other construction becomes obscure. However, we need not go so far as to hold that this is a necessary interpretation. It is enough to say that if any appeal had been intended, it would have been more clearly put, as it was in section 16 of the act of 1917. Once more we suggest that the interest at stake is not of deep importance, and the right granted an easy cover for surreptitious entry. Seamen hoping to change to a better berth in our *304 ports must be content to accept as final any fair determination by an inspector who will hear their story. Indeed, in the case at bar, unless the appeal is pressed to settle the law, it seems curious that, if no more was really at stake, so much trouble should have been taken.
Order reversed, and cause remanded, for further proceedings in accordance with the foregoing opinion.